Per Curiam.

The rule entered at the last term for a new trial must be set aside, without costs. The defendant’s attorney was entitled to a copy of the case as settled. Where, after verdict, a case is made and settled by the judge, the party whose right it is to make up the case must serve a copy of the case, as settled, on the opposite party, at or before the time of giving notice of the argument; and if the opposite party also gives notice of argument, anda copy of the case has not been served on him as early, at least, as the time allowed for giving notices of argument, he will be entitled to judgment.
Rule granted.